Exhibit 10.18

 

GENERAL WAIVER AND RELEASE OF CLAIMS

 

THIS GENERAL WAIVER AND RELEASE OF CLAIMS IS ENTERED INTO THIS 17TH DAY OF
JANUARY, 2006 BETWEEN MEDICAL STAFFING NETWORK HOLDINGS, INC., MEDICAL STAFFING
NETWORK, INC. (COLLECTIVELY “MSN”) AND GARY PECK.

 

1.  Resignation. MSN has accepted your resignation effective January 16, 2006.
For purposes of this Waiver and Release, MSN has agreed to treat your
resignation as a Termination by the Executive for Good Reason, as that term is
defined in your Employment Agreement with MSN, a copy of which is attached as
Exhibit A.

 

2.  Contractual Requirement to Execute a General Waiver and Release of Claims
(Waiver and Release). Pursuant to Section 6(f)(iv) in your Employment Agreement,
payment of any amounts pursuant to Section 6(f), Payments upon Termination shall
be expressly conditioned upon your execution of this Waiver and Release against
MSN and its officers, directors, agents, and affiliates. Furthermore, this
Waiver and Release will be deemed Confidential Information as defined in Section
7(a) of your Employment Agreement.

 

3.  Full Satisfaction. You hereby acknowledge and agree that, except for the
payments specified in Section 6(f) Payments upon Termination in your Employment
Agreement you will not be entitled to any other compensation or benefits from
MSN, except as follows:

 

(a)  After the effective date of this Waiver and Release, MSN will pay you the
equivalent of 12 month’s salary, as described in Section 6(f)(ii) of your
Employment Agreement. These payments will be made in installments, minus
applicable taxes, coinciding with MSN’s payroll period.

 

(b)  Upon your resignation, you will be eligible for continued coverage under
MSN’s health plan COBRA provisions. During the Severance Period, as defined in
your Employment Agreement, MSN will provide you such coverage at no cost to you.
Thereafter, you may elect to continue your health coverage, if eligible under
the terms of MSN’s COBRA policies, at the full COBRA premium.

 

(c)  You are also entitled to the payments set forth in Section 6(f)(i) of your
Employment Agreement.

 

4.  General Release.

 

(a)  You hereby agree on behalf of yourself, your agents, assignees, attorneys,
successors, assigns, heirs and executors, to, and you do hereby, fully and
completely forever release MSN and its officers, directors, agents and
affiliates (hereinafter collectively referred to as the “Releasees”), from any
and all causes of

 

--------------------------------------------------------------------------------


 

action, suits, agreements, promises, damages, disputes, controversies,
contentions, differences, judgments, claims, debts, dues, sums of money,
accounts, reckonings, bonds, bills, specialties, covenants, contracts,
variances, trespasses, extents, executions and demands of any kind whatsoever,
which you or your heirs, executors, administrators, successors and assigns ever
had, now have or may have against the Releasees or any of them, in law,
admiralty or equity, whether known or unknown to you, for, upon, or by reason
of, any matter, action, omission, course or thing whatsoever occurring up to the
date this Agreement is signed by you, including, without limitation, any claim
in connection with or in relationship to your employment or other service
relationship with MSN, the termination of any such employment or service
relationship and any applicable employment, compensatory or equity arrangement
with MSN; provided that such released claims shall not include any claims to
enforce your rights under, or with respect to, this Agreement (such released
claims are collectively referred to herein as the “Released Claims”).

 

(b)  Notwithstanding the generality of clause (a) above, the Released Claims
include, without limitation, (i) any and all claims under Title VII of the Civil
Rights Act of 1964, the Age Discrimination in Employment Act of 1967, the Civil
Rights Act of 1971, the Civil Rights Act of 1991, the Fair Labor Standards Act,
the Employee Retirement Income Security Act of 1974, the Americans with
Disabilities Act, and any and all other federal, state or local laws, statutes,
rules and regulations pertaining to employment or otherwise, and (ii) any claims
for wrongful discharge, breach of contract, fraud, misrepresentation or any
compensation claims, or any other claims under any statute, rule or regulation
or under the common law, including compensatory damages, punitive damages,
attorney’s fees, costs, expenses and all claims for any other type of damage or
relief.

 

(c)  You agree that you had sufficient opportunity to thoroughly discuss the
implications of this Waiver and Release with independent advisors of your choice
prior to signing this Waiver and Release. You are advised that you should
consult with an attorney regarding the waivers and releases contained in this
Waiver and Release. You are further advised that you have twenty-one (21) days
from the receipt of this Waiver and Release within which to consider this Waiver
and Release and return it to the Company, and you have a period of (7) days
following the execution of this Waiver and Release in which you may revoke the
Waiver and Release. Any sums called for in this Waiver and Release will not be
paid to you until the expiration of the revocation period.

 

(d)  THIS MEANS THAT, BY SIGNING THIS AGREEMENT, YOU WILL HAVE WAIVED ANY RIGHT
YOU MAY HAVE HAD TO BRING A LAWSUIT OR MAKE ANY CLAIM AGAINST THE RELEASEES
BASED ON ANY ACTS OR OMISSIONS OF THE RELEASEES UP TO THE DATE OF THE SIGNING OF
THIS AGREEMENT.

 

9.  Governing Law. This Agreement will be governed, construed and interpreted
under the laws of the State of Florida, without regard to its choice of law
provisions.

 

--------------------------------------------------------------------------------


 

10.  Entire Agreement/Counterparts. Your Employment Agreement and this Agreement
constitute the entire agreements between the parties. They may not be modified
or changed except by written instrument executed by all parties. In addition,
this Agreement may be executed in counterparts, each of which shall constitute
an original and which together shall constitute a single instrument.

 

If this letter correctly sets forth your understanding of our agreement with
respect to the foregoing matters, please so indicate by signing below on the
line provided for your signature.

 

 

MEDICAL STAFFING NETWORK HOLDINGS, INC.

 

 

 

BY:

  /s/ Susan Napolitano

 

 

Susan Napolitano

 

Vice President, Human Resources

 

 

DATE: January 16, 2006

 

 

 

 

BY:

  /s/ Gary Peck

 

 

Gary Peck

 

 

 

 

DATE:

January 25, 2006

 

 

--------------------------------------------------------------------------------